1 Reported in 25 N.W.2d 219.
This is a motion by the intervener, Marjory Ruth Hill, who is appellant herein, to remand the case to the district court of Hennepin county to enable her to renew her motion for a new trial on the ground of newly discovered evidence arising during the pendency of the appeal in this action.
From our examination of the affidavit and other documentary evidence submitted in support of the motion, we are impelled to the view that appellant should have an opportunity to present such newly discovered evidence to the district court on a motion for a new trial. As authority for granting such motion to remand upon proper showing, see Jensen v. Fischer, 132 Minn. 475,157 N.W. 498; Kroning v. St. Paul City Ry. Co. 96 Minn. 128,104 N.W. 888.
The motion is granted, and it is ordered that the case be remanded to the district court of Hennepin county to enable appellant to renew her motion for a new trial on the ground of newly discovered evidence. It is further ordered that in the event such court grants the motion this remand shall thereupon become absolute, but if the motion is denied the order denying it, together with the proceedings relating thereto, shall be certified as part of the return to this court as expeditiously as possible for further proceedings in this court upon the appeal pending herein. *Page 492